11th Court of Appeals
Eastland, Texas
Memorandum Opinion
 
Kimleco Petroleum, Inc.
            Appellant
Vs.                  No. 11-04-00127-CV -- Appeal from Baylor County
James Novak et al
            Appellees
 
            Kimleco Petroleum, Inc. and James Novak, individually and as agent for the heirs of Barbara
Novak, and Richard Reynolds have filed in this court a joint motion to dismiss the appeal and cross
appeal.  In their motion, the parties stated that they have agreed to dismiss all appeals.  The motion
is granted.
            The appeal and the cross appeal are dismissed.
 
                                                                                                PER CURIAM
 
August 31, 2004
Not designated for publication.  See TEX.R.APP.P. 47.2(a).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.